Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 1 of 7
Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 2 of 7
Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 3 of 7
Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 4 of 7
Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 5 of 7
Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 6 of 7
Case 18-65726-jwc   Doc 203   Filed 05/28/19 Entered 05/28/19 15:26:12   Desc Main
                              Document     Page 7 of 7
